—In a proceeding pursuant to CPLR article 78, inter alia, to compel Civil Court Judge Arthur R. Scott, Jr. to reverse his order dated December 14, 1992, which denied the petitioner’s motion for summary judgment in the underlying landlord-tenant holdover proceeding, the appeal is from a judgment of the Supreme Court, Kings County (Golden, J.), dated May 19, 1993, which dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
The Supreme Court properly dismissed the petitioner’s CPLR article 78 proceeding. The relief sought by the petitioner in the nature of mandamus and prohibition was not available under these circumstances (see, Matter of Legal Aid Socy. v Scheinman, 53 NY2d 12, 16; Matter of Doe v Axelrod, 71 NY2d 484, 490).
We have reviewed the claims advanced by the petitioner in his pro se brief and conclude that they are without merit. Thompson, J. P., Miller, O’Brien, Santucci and Joy, JJ., concur.